Title: To Thomas Jefferson from Henry Moore, 17 January 1804
From: Moore, Henry
To: Jefferson, Thomas


               
                  Sir
                  Alexandria January 17th. 1804
               
               I have not been much in the habit of asking favors in the course of my Life. I have now one to crave of you—
               My Brother Thomas Moore has lately been unfortunate in Business owing to the Villainy of some Great Men in whom he reposed Confidence, and who deceived him; he has a Wife and small child looking up to him for support—he is very active and Industrious—and served a Regular Apprenticeship to Mercantile Business with Thomas Mason Brother of Genl. John Mason—He is well known to John T. Mason, Danl. C Brent & Richard Brent Esquires—If there should be any Clerkship in the City Vacant, or any appointment to be made in the Western Country, will you be so good as to make Interest for him You are already acquainted with the Character of his father Cleon Moore You have understood he fought the Battles of his Country, and took a very active part under the immediate eye of Genl. Washington, in the acquirement of our just rights, by which our Necks were freed from the Yoke of the British Tyrant, and our Country now justly claims the preeminence over all the World—
               I have several times addressed myself to you in a free and unreserved manner; my reason is I know you with all other natives of America who are truly friends to their Country and to Mankind in general; to be an Enemy to unnecessary formality & show—
               I pray you excuse my freedom, and accept my best wishes for your happiness and prosperity as well here as hereafter, during your Political Career, and after you retire to the Beautiful Shades of Monticello to pass your declining years in the Reflections that arise from the approbation of our own Conduct, and when conscious we have done all in our power for the Benefit and happiness of our fellow Mortals—I am this moment called off, or would have transcribed this Letter—therefore you will excuse the bad Writing—
               I tender you the homage of my highest consideration & respect & Believe me to be very respectfully Your Obt. Servt.
               
                  Henry Moore
                  Son of Cleon Moore of Alexandria—
               
               
                  Judges Kilty & Cranch & Fitzhugh can satisfy you as to my Brothers capacity for Business &c—
               
            